Case 2:18-cv-11955-GAD-RSW ECF No. 23 filed 05/15/19              PageID.78     Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


EDWINA THERESA SELLERS,
              Plaintiff,                         No. 18-11955
v.                                               District Judge Gershwin A. Drain
                                                 Magistrate Judge R. Steven Whalen
DIRECT RECOVERY SERVICES,
LLC,
              Defendant.
                                        /

                                         ORDER
       Plaintiff’s motion to quash service as to Wells Fargo Bank, N.A.. [Doc. #19] is

GRANTED, without prejudice to Plaintiff re-serving the writ of garnishment entered on
February 27, 2019 [Doc. #17].

       IT IS SO ORDERED.


Dated: May 15, 2019                         s/R. Steven Whalen
                                            R. STEVEN WHALEN
                                            UNITED STATES MAGISTRATE JUDGE




                             CERTIFICATE OF SERVICE
       I hereby certify on May 15, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on May 15, 2019.

                                                        s/Carolyn M. Ciesla
                                                        Case Manager for the
                                                        Honorable R. Steven Whalen
